Title: Introductory Note: To George Washington, 15 May 1793
From: 
To: 


According to Gouverneur Morris, United States Minister Plenipotentiary to France, Edmund Charles Genet had sailed from France in February, 1793, “with … three hundred blank commissions, which he is to distribute to such as will fit out cruisers in our ports to prey on the British commerce.” In July, 1793, Genet told Thomas Jefferson that on his arrival at Charleston on April 8 “he was surrounded suddenly by Frenchmen full of zeal for their country, pressing for authority to arm with their own means for it’s assistance, that they would fit out their own vessels, provide everything, man them, and only ask a commission from him.” While in Charleston Genet armed and sent to sea four privateers—the Republican, the Sans Culotte, the Anti-George, and the Patriot or Citizen Genet.
On May 2 and May 8, 1793, George Hammond, British Minister to the United States, presented memorials to Jefferson protesting the depredations by these vessels on British shipping along the coast of the United States. On May 2 he complained to Jefferson of the capture on April 25 of the British ship Grange, which “having a Delaware Pilot on board, was lying at anchor near the Buoy of the Brown in the Bay of Delaware, a Frigate appeared off the Capes under British Colours, which she continued to display until she approached within half a mile of the Grange at which time they were struck, the colours of France hoisted in their place, and the Frigate proved to be the French Frigate Embuscade.… The Captain of the Frigate then sent his boat with thirty or forty men, who took possession of the Grange as a prize to the French Republic, and sent the crew prisoners on board of the Frigate. The Grange arrived in the harbour of this city [Philadelphia] yesterday evening.… it is manifest that the French Frigate Embuscade captured the British Ship Grange, as she was lying at anchor within the Territory and jurisdiction of the United States, in direct violation of the Law of Nations.” On May 8 Hammond informed Jefferson that he had “received intelligence from his majesty’s Consul at Charleston South Carolina, that two privateers have been fitted out from that port under French Commissions. They carry six small guns and are navigated by forty or fifty men, who are for the most part Citizens of the United States.… [Hammond] does not deem it necessary to enter into any reasoning upon these Facts, as he conceives them to be breaches of that neutrality which the United States profess to observe, and direct Contraventions of the Proclamation which the President issued upon the 22d. of last month.” Further memorials from Hammond, also dated May 8, reported two additional prizes taken by L’Embuscade and complained that “considerable quantity of arms and military accoutrements, which an agent of the French Government has collected and purchased in this Country, is now preparing to be exported from New York to France.” The memorials also stated that the French consul in Charleston had condemned as legal prizes and presented for sale in that city two British ships seized by French privateers.
Jefferson submitted Hammond’s memorials to the President, who ordered “These Memorials to undergo a consideration before they are answered.” In order to decide on a reply to the British Minister’s charges, a meeting of the cabinet was called for May 15, 1793, at which time a draft of a letter to Hammond was approved. This letter reads in part as follows:
“Your several memorials of the 8th. instant, have been laid before the President, as had been that of the 2d, as soon as received. They have been considered with all the attention and the impartiality which a firm determination could inspire to do what is equal and right between all the belligerent powers.

“In one of these, you communicate on the information of the british consul at Charleston, that the Consul of France, at the same place, had condemned, as legal prize, a british vessel, captured by a french Frigate, and you justly add, that this judicial act is not warranted by the usage of nations, nor by the stipulations existing between the United States and France. I observe further, that it is not warranted by any law of the Land. It is consequently a mere nullity, as such it can be respected in no Court, can make no part in the title to the Vessel, nor give to the purchaser any other security than what he would have had without it.… The proceeding, indeed, if the British Consul has been rightly informed … has been an act of disrespect towards the United States, to which its Government cannot be inattentive.…
“The purchase of arms and military accoutrements by an agent of the french Government, in this Country, with an intent to export them to France, is the subject of another of the memorials. Of this fact we are equally uninformed, as of the former. Our citizens have been always free to make, vend, and export arms. It is the constant occupation and livelihood of some of them. To suppress their callings, the only means perhaps of their subsistence because a war exists in foreign and distant countries, in which we have no concern, would scarcely be expected. It would be hard in principle, and impossible in practice. The law of nations, therefore, respecting the rights of those at peace, does not require from them such an internal derangement in their occupations. It is satisfied with the external penalty pronounced in the President’s proclamation, that of confiscation of such portion of these arms as shall fall into the Hands of any of the belligerent powers on their way to the ports of their enemies. To this penalty our Citizens are warned that they will be abandoned, and that even private contraventions may work no inequality between the parties at war, the benefits of them will be left equally free and open to all.
“The capture of the British ship Grange, by the French frigate l’Embuscade, has, on inquiry been found to have taken place within the Bay of Delaware and Jurisdiction of the United States, as stated in your memorial of the 2d instant. The government is therefore, taking measures for the liberation of the Crew and restitution of the ship and cargo.
“It condemns in the highest degree the conduct of any of our citizens, who may personally engage in committing hostilities at sea against any of the nations, parties to the present war, and will exert all the means with which the laws and constitution have armed them to discover such as offend herein and bring them to condign punishment. Of these dispositions I am authorized to give assurances to all the parties, without reserve.… Instructions are consequently given to the proper law officer to institute such proceedings as the laws will justify for apprehending and punishing certain individuals of our Citizens suggested to have been concerned in enterprises of this kind, as mentioned in one of your memorials of the 8th instant.
“The practice of commissioning, equipping and manning Vessels, in our ports to cruise on any of the belligerent parties, is equally and entirely disapproved, and the government will take effectual measures to prevent a repetition of it. The remaining point in the same memorial, is reserved for further Consideration.”
The question which remained to be considered was that of restoring to their proper owners prizes captured by privateers fitted out in American ports, and on this question the members of the cabinet submitted written opinions.
Jefferson in his opinion, dated May 16, 1793, stated that “considering that the present is the first case which has arisen, that it has been in the first moment of the war, in one of the most distant ports of the U S., and before measures could be taken by the government to meet all the cases which may flow from the infant state of our government and novelty of our position, it ought to be placed by Great Britain among the accidents of loss to which a nation is exposed in a state of war, and by no means as a premeditated wrong on the part of the Government.” Randolph in his opinion, dated May 17, 1793, also maintained that the United States was not required to make restitution to Great Britain but observed that it had been agreed “to advise the President to direct a remonstrance to Mr. Genet against what is passed, and a repetition of it in future, So that the dignity of the government will be asserted.” Knox’s opinion, dated May 16, 1793, closely corresponded to Hamilton’s.
